DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered. Claims 1, 9, 12-13, 15-16, 19, 28-30, and 59-60 are pending and are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 9, 12-13, 15-16, 19, 28-30, and 59 under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Gourlay et al. (cited in the previous Office action) is withdrawn in view of Applicant’s persuasive arguments.

New and maintained claim rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 15, 16, 19, 28 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al. (Hamdy ’994) in view of over Li Na et al. and the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) (all cited previously). 
The claims are drawn to a method of delay of progression or treatment of a B cell
cancer in a subject, comprising administering to a therapeutically effective amount of
(S)-7(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]
pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of obinituzumab or an anti-PD-1 antibody of VH of SEQ ID NO: 24 and VL of SEQ ID NO: 26. The B cell cancer is CLL, SLL, FL, MCL, MZL, WM, HCL, BL, DLBCL, or Multiple myeloma). The B-cell cancer may be a relapsed or refractory B-cell cancer. The dose of the BTK inhibitor may be 320 mg QD or 160 mg BID.
Hamdy ‘994 teaches therapeutic methods of using a BTK inhibitor to treat solid
tumor cancers by modulation of the tumor microenvironment, including macrophages,
monocytes, mast cells, helper T cells, cytotoxic T cells, regulatory T cells, natural killer
cells, myeloid-derived suppressor cells, regulatory B cells, neutrophils, dendritic cells, and fibroblasts. The reference claims a method of treating a cancer in a human, comprising the step of administering a therapeutically effective dose of a BTK inhibitor, and further comprising the step of administering a therapeutically effective dose of an anti-CD20 antibody (rituximab, antibodies rituximab, obinituzumab, ofatumumab, veltuzumab, tositumomab, and ibritumomab) ([0374]), wherein the cancer is a B cell hematological malignancy (chronic lymphocytic leukemia (CLL), small lymphocytic leukemia (SLL), non- Hodgkin's lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), follicular lymphoma (FL), mantle cell lymphoma (MCL), Hodgkin's lymphoma, B cell acute lymphoblastic leukemia (B-ALL), Burkitt's lymphoma, Waldenstrom's macroglobulinemia (WM), Burkitt's lymphoma, multiple myeloma, or myelofibrosis (see claims 3, 5-6). The Hematological cancers may be relapsed lymphoid cancers ([0437], Table 7). The function of BTK in signaling pathways activated by the engagement of the B cell receptor (BCR) in mature B cells and FCERI on mast cells is well established ([0003]). Constitutive or aberrant activation of the BCR signaling cascade has been implicated in the propagation and maintenance of a variety of B cell malignancies. Small molecule inhibitors of BTK, a protein early in this cascade and specifically expressed in B cells, have emerged as a new class of targeted agents (including ibrutinib) ([00411]).
Thus, Hamdy ‘994 is relevant for the claims 1, 12, 13, 15, and 16, with the difference that reference does not teach using (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide (zanubrutinib- the compound claimed in the instant Application) but ibrutinib.
Li Na et al. disclose that BTK, an essential component of the BCR pathway, has
emerged as novel target in the treatment of B-cell malignancies. Although Ibrutinib, the
first-in-class irreversible inhibitor of BTK, showed promising clinical activity, recent study
revealed that ibrutinib could antagonize rituximab induced antigen-dependent cell mediated cytotoxicity (ADCC) by inhibiting ITK kinase activity, suggesting the potential
limitations in its clinical application. BGB-3111 is a novel, highly selective, second
generation BTK inhibitor, used in hematological cancers. In several MCL and DLBCL cell lines, BGB-3111 inhibited BCR aggregation-triggered BTK autophosphorylation, blocked downstream PLC-γ2 signaling, and potently inhibited cell proliferation. In comparison with ibrutinib, BGB-3111 showed much more restricted off-target activities against a panel of kinases, including ITK. While ibrutinib significantly inhibited rituximab-induced NK cell IFN-γ secretion and in vitro cytotoxicity on mantle cell lymphoma cells, BGB-3111 was at least 10-fold weaker than ibrutinib in inhibiting rituximab induced ADCC, consistent with its weak ITK inhibition activity. In mouse BTK occupancy assays, treatment with BGB- 3111 resulted in a dose-dependent BTK occupancy and showed about 3-fold more potency than ibrutinib in target organs, including PBMC and spleen. BGB-3111 induced dose-dependent anti-tumor effects against REC-1 MCL xenografts engrafted either subcutaneously or systemically via tail vein injection in mice. In the subcutaneous xenografts, BGB-3111 at 2.5 mg/kg BID showed similar activity as ibrutinib at 50 mg/kg QD, its clinically relevant dose. In the systemic model, the median survival of BGB-3111 25 mg/kg BID group was significantly longer than those of both ibrutinib 50 mg/kg QD and BID groups. In an ABC-subtype DLBCL (TMD-8) subcutaneous xenograft model, BGB- 3111 also demonstrated better anti-tumor activity than ibrutinib. Preliminary 14-day toxicity study in rats showed that BGB-3111 was very well tolerated and maximal tolerate dose (MTD) was not reached when it was dosed up to 250mg/kg/day. In conclusion, BGB- 3111 is a highly selective and potent BTK inhibitor. It does not affect rituximab-induced ADCC and demonstrated better efficacy than ibrutinib in xenograft models, supporting further clinical investigation of this compound both as single agent and in combination with anti-CD20 antibodies in hematological cancers. The Li Na et al. reference is further relevant for claims 19, 28, and 59. This is because the compound was tested in tail vein injection, which mimics that metastasis model for MCL.
With regard to the dosages, the BID systemic dose is 25mg/kg but the maximal tolerate dose (MTD) was not reached when it was dosed up to 250mg/kg/day. Thus it is submitted that the BID or the QD is within the limits of the claims and it would have been within the skill of a person of ordinary skill in the art to adjust the dosage for the desired effect.  
The compound BGB-3111 of Li Na et al. reference has the structure of the instant Application’s compound, as can be determined from the data sheet from
MedChemExpress. Also, the data sheet has as reference the Li Na et al. document, thus acknowledging the identity of the compounds.
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was made to have substituted the ibrutinib in the method of Hamdy ‘994
with zanubrutinib as taught by Li Na et al. with an excellent expectation of success and thus treat B cell malignancies. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitors and would have had similar effects. Moreover, a skilled artisan would have been strongly motivated to perform the method of treatment with zanubrutinib since the compound showed superior qualities and better results in vitro and in vivo, when compared with the old compound, ibrutinib.
On page 8 of the remarks Applicant argues that: “Neither Hamdy '994, nor Li Na or the BGB-3111 datasheet, alone or together, disclose delaying progression or treating a B-cell cancer using the claimed combinations of a therapeutically effective amount of (S)-7-(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)- 4,5,6, 7-tetra-hydropyrazolo[l,5-a]pyrimidine-3-carboxamide, or a pharmaceutically acceptable salt thereof, with a therapeutically effective amount of obinituzumab or an anti-PD-1 antibody.”
The arguments were carefully considered but not found persuasive because the teachings regarding the treating a B-cell cancer using the claimed combinations of a therapeutically effective amount of (S)-7-(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)- 4,5,6, 7-tetra-hydropyrazolo[1,5-a]pyrimidine-3-carboxamide, or a pharmaceutically acceptable salt thereof, with a therapeutically effective amount of obinituzumab are obvious for a person of ordinary skill in the art because Hamdy ‘994 teaches therapeutic methods of using a therapeutically effective dose of a BTK inhibitor, and further comprising the step of administering a therapeutically effective dose of an anti-CD20 antibody obinituzumab, for treating B-cell malignancies and Li Na specifically recommend BGB- 3111 as a highly selective and potent BTK inhibitor since it does not affect rituximab-induced ADCC and demonstrated better efficacy than ibrutinib in xenograft models, supporting further clinical investigation of this compound both as single agent and in combination with anti-CD20 antibodies in hematological cancers.
This conclusion is further bolstered by the evidentiary references and in further view of  Guo et al. (cited previously). As indicated previously, Guo et al. teaches treating B-cell malignancies with (S)-7-(1-acryloylpiperidin-4-yl)-2-(4- phenoxyphenyl)-4, 5, 6, 7-tetrahydropyrazolo [1, 5-a] pyrimidine- 3-carboxamide, compound No. 103 (or stereo isomers ([008]) at a dosage for the BTK inhibitor is between 0.1-2000 mg/day (in particular doses between 10-500 mg/day) ([0133]). 

Claim 1, 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hamdy ’228 in view of Li Na et al., the data sheet from MedChemExpress for BGB-3111
(Zanubrutinib) and in further view of Kang Li et al. (all cited previously).
The claims are drawn to a method of delay of progression or treatment of a B cell
cancer in a subject, comprising administering to a therapeutically effective amount of (S)-7(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]
pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of
obinituzumab or an anti-PD-1 antibody of VH of SEQ ID NO: 24 and VL of SEQ ID NO:
26. The antibody is administered at a dose of 2 mg/kg Q3W to 200 mg/kg Q3W. The PD- 1 antibody comprises an IgG4 constant domain amino acid sequence of SEQ ID NO: 88.
Hamdy ‘228 disclosed that combinations of a BTK inhibitor ibrutinib, and a PD-1 inhibitor (e.g. an anti-PD-1antibody) are effective and synergistic in the treatment of cancers ([00012]). One of the antibodies used is nivolumab, a fully human IgG4 antibody blocking the PD-1 receptor ([00791]).
Hamdy ‘228 disclosed that combinations of a BTK inhibitor ibrutinib, and a PD-1 inhibitor (e.g. an anti-PD-1antibody) are effective and synergistic in the treatment of any of several types of cancers such as solid tumor cancers by suppression of the supportive solid tumor microenvironment ([00012]). One of the antibodies used is nivolumab a fully human IgG4 antibody blocking the PD-1 receptor ([00791]).
The Hamdy ‘228 reference does not teach using zanubrutinib (the compound of the instant Application.
As presented supra, Li Na et al. disclosed the superior properties of zanubrutinib vs. ibrutinib.
The teachings of Hamdy ’228 and Li Na et al., while indicating the use of a PD-1
antibody, were silent about the PD-1 antibody indicated in the instant claims. Li Na et al.
also disclosed the superior properties of zanubrutinib vs. ibrutinib.
Kang et al. teach the humanized mouse monoclonal antibody (hu317-4B6) which
has the heavy chain variable region (VH) amino acid sequence of SEO ID NO: 24, a light chain variable region (VL) amino acid sequence of SEO ID NO: 26 (table 4, claims 22- 25). The antibody may also have an antibody IgG4 heavy chain effector or constant
domain comprising SEQ ID NO: 88 (claims 31-34). The antibody was used in a method
of treatment of cancer (claim 35). The dosage was 10mg/kg every 10 days.
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was filed to have substituted the ibrutinib in the method of Hamdy ‘228 with zanubrutinib as taught by Li Na et al. with an excellent expectation of success. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitor and would have
similar effects. Moreover, a skilled artisan would have been strongly motivated to perform the method of treatment with zanubrutinib since the compound showed superior qualities and better results in vitro and in vivo, when compared with the old compound, ibrutinib.
Further, a skilled artisan would have had a choice of anti- PD1 antibodies offered by Kang et al. which used the antibodies for treating cancer. With regard to the exact administration regimen, Kang et al. already used 10mg/kg, which is within the range instantly claimed and a person of ordinary skill in the art is entitled to optimization of ranges regarding the dosing to achieve best results.
On page 10 of the remarks Applicant argues that: “A person of ordinary skill in the art would have had no reason to pick, out of the disclosures of the cited references, the BTK inhibitor (S)-7-(l-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetra-hydropyrazolo[l,5-a]pyrimidine-3-carboxamide, and then combine it with … the anti-PD-1 antibody specified in the claims for… treatment of a B cell cancer. As with the other cited references, one of ordinary skill in the art would have had no reasonable expectation of success in selecting this particular combination for … treating a B-cell cancer, absent the information provided in the present specification.”
The arguments were carefully considered but not found persuasive because Kang used a PD-1 antibody as an example of what is known in the art. As for Li Na referent it totally motivates a person of ordinary skill in the art to choose zanubrutinib over ibrutinib for the reasons shown supra. Also, the use of an anti-PD-1 comprising an IgG4 would be known from the art and preferred, since it would avoid complement activation, which plays a role in the advancement of established tumors (see for instance Kourtzelis et al. - The dual role of complement in cancer and its implication in anti-tumor therapy. Ann Transl Med 4, 265, 2016)
Thus a person of ordinary skill in the art would have had all the data in place for the method of treatment claimed since all the reagents were known and used in similar settings and even shown to be superior to other BTK inhibitors. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647